Citation Nr: 0103921	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-18 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
excision exostosis, fifth metatarsal head with severe 
callosities, pes cavus and claw toes, left foot, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for postoperative 
excision exostosis, fifth metatarsal head with severe 
callosities, pes cavus and claw toes, right foot, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling, on appeal from an initial grant of service 
connection.

4.  Entitlement to service connection for status post right 
above the knee amputation as secondary to the service 
connected disability of postoperative excision, fifth 
metatarsal head, right foot. 



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
March 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Jackson, Mississippi 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in which the RO denied increased ratings for 
postoperative excision exostosis, fifth metatarsal head with 
severe callosities, pes cavus and claw toes of the both feet, 
granted service connection for PTSD but did not evaluate the 
condition greater than 10 percent disabling, and denied 
service connection for a right leg, above the knee 
amputation.      

In this decision, the Board has recharacterized the PTSD 
issue on appeal in order to comply with the opinion by the 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) in Fenderson v. 
West, 12 Vet. App. 119 (1999). 


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's postoperative excision exostosis, fifth 
metatarsal head with severe callosities, pes cavus and claw 
toes, left foot, is manifested by complaints of daily pain 
that stops ambulation and requires the use of foot pads and 
shoe inserts, and objective evidence of a mild clawing of the 
second toe, a mild mallet deformity with plantar flexion 
contracture of the fifth toe, and arthritis of the fifth 
metatarsal phalangeal joint.

3.  The veteran's postoperative excision exostosis, fifth 
metatarsal head with severe callosities, pes cavus and claw 
toes, right foot, is not manifested by any specific 
complaints or objective findings due to an unrelated right 
leg amputation above the knee.

4.  The veteran's service connected PTSD is manifested by 
complaints of anxiety, gross bilateral tremors, nightmares, 
severe startle response and objective evidence of anxiety and 
hand tremors, as well as some mild impairment of social and 
occupational functioning.  


CONCLUSIONS OF LAW

1.  The criteria for an assignment of an increased rating for 
postoperative excision exostosis, fifth metatarsal head with 
severe callosities, pes cavus and claw toes, left foot, have 
not been satisfied.  38 U.S.C.A. §  1131, 5107 (West 1991); 
38 C.F.R. §  3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 
5284, 5299 (2000).

2.  The criteria for an assignment of an increased rating for 
postoperative excision exostosis, fifth metatarsal head with 
severe callosities, pes cavus and claw toes, right foot have 
not been satisfied.  38 U.S.C.A. §  1131, 5107 (West 1991); 
38 C.F.R. §  3.321, 4.1, 4.3, 4.7, 4.71a Diagnostic Codes 
5284, 5299 (2000).
 
3.  The criteria for an assignment of an increased rating for 
PTSD have not been satisfied.  38 U.S.C.A. §  1131, 5107 
(West 1991); 38 C.F.R. §  3.321, 4.1, 4.3, 4.7, 4.126, 4.130, 
Diagnostic Codes 9411, 9440 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board first notes that the veteran has not alleged that 
any records of probative value that may be obtained, and 
which have not already been associated with his claims 
folder, are available.  Accordingly, the Board finds that all 
relevant facts have been properly developed and the duty to 
assist the claimant on each of his increased rating claims, 
as mandated by 38 U.S.C.A.§ 5107(a) (West 1991), has been 
satisfied.

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (2000).

I. Foot disabilities

The Board will address the left and right foot disabilities 
together due to the bilateral nature of the disability 
history.  Preliminarily, it is essential to trace the medical 
and rating history of the disability.  38 C.F.R. §§ 4.1, 4.2 
(2000).  In a March 1946 rating decision, the RO granted 
service connection for postoperative excision exostoses, 
fifth metatarsal heads, bilateral (history of), with a 
noncompensable rating effective March 17, 1946, the date of 
service separation.  The veteran's service medical records 
show that he underwent this excision procedure on his feet in 
October 1942.  This noncompensable rating remained in effect 
until an August 1985 rating decision, when the RO broke out 
the single bilateral foot disability rating into two separate 
foot disability ratings and increased the ratings of each 
foot disability to 10 percent, effective November 23, 1984, 
that date of the veteran's claim for an increased rating.  
The foot disabilities were also recharacterized as 
"postoperative excision exostosis, fifth metatarsal head 
with severe callosities, pes cavus, and claw toes" for the 
left foot and right foot.  A July 1985 VA podiatry 
examination revealed that the veteran complained of bilateral 
foot pain for many years and that he saw a private podiatrist 
on a regular basis to trim callosities.  The VA examination 
resulted in the findings as set forth in the RO's description 
of the disability, previously quoted.  These 10 percent 
ratings have continued to the present appeal.        

The veteran's foot disabilities are rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DC) 5299-5284.  DC 5299 is used to 
identify musculoskeletal system disabilities that are not 
specifically listed in the Schedule, but are rated by analogy 
to similar disabilities under the Schedule.  See 38 C.F.R. 
§§ 4.20, 4.27 (2000).  DC 5284 applies to "foot injuries, 
other", with a 30 percent rating for a severe condition, a 
20 percent rating for a moderately severe condition and a 10 
percent rating for a moderate condition.  

	a.  right foot
As indicated above, the veteran has appealed the assignment 
of 10 percent rating for his service connected right foot 
disability, and contends that a higher rating is warranted 
for this condition.  After a review of the records, the Board 
finds that the evidence is against his claim for an increased 
evaluation.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 2000).

The Board must address the change in status of this right 
foot condition since the issuance of the relevant rating 
decision.  The RO denied an increased rating for the 
veteran's right foot condition in a March 1999 rating 
decision.  In May 1999, and even before the veteran submitted 
his substantive appeal on the right foot issue, he required a 
right, above the knee, amputation by a private physician.  
According to the operative report, this procedure was 
necessary after he underwent an attempted thrombectomy / 
embolectomy and, while on anticoagulation medication, his 
right foot progressively worsened to the point where he had 
"basically a dead, asenate foot and pain up to the knee."  
Because of the very nature this amputation, the veteran, 
unfortunately, no longer has a right foot for which the Board 
can assess the extent of the disability under DC 5299-5284.  
For this reason, the Board must deny the veteran's increased 
rating claim for his right foot disability.      

b. left foot
As indicated, the veteran also appeals the 10 percent 
disability rating for his left foot disability.  After a 
review of the records, the Board finds that the evidence 
supports the veteran's claim for an increased evaluation.  
See 38 U.S.C.A. § 7104 (West 1991 & Supp. 2000).

The most recent VA feet examination report, from February 
1999 (prior to the right leg amputation), indicates that that 
the veteran complains of daily foot pain in the lateral 
surface of his feet, especially along the fifth 
metatarsophalangeal joint, with any type of ambulation.  The 
report also indicates that the veteran wears "Dr. Shoals" 
pads and inserts for his foot condition, but does not wear 
any special shoes or braces.  He reported that foot pain 
stops his ambulation, although he reported no additional 
treatment for his feet other than the shoe inserts and foot 
pads.  He also complained of callosities over the fifth toes.  

Upon examination, the left foot had a healed incision from 
the fifth metatarsophalangeal joint to the base of the fifth 
metatarsal.  Left ankle range of motion was 15 degrees in 
dorsiflexion and 25 degrees in plantar flexion, actively.  
Passive range of motion was 20 degrees in dorsiflexion and 25 
degrees in plantar flexion in the great toe and ankle.  He 
had a callosity along the interphalangeal joint of the small, 
or fifth, toe with no signs or symptoms of erythema, warmth 
or infection.  He had somewhat tender forefoot range of 
motion at the fifth metatarsal base and fifth 
metatarsophalangeal joint, but had nontender ankle and 
hindfoot range of motion on the left foot.  The foot 
exhibited normal sensation to light touch along the medial, 
dorsal and plantar aspects with some subjective decreased 
sensation along the previous incision.  There was no palpable 
dorsalis pedis or posterior tibial pulses of the left foot, 
which appeared normal in color and had capillary refill of 
less than two seconds.  The foot had a normal arch, but 
showed a mild clawing of the second toe without callosities.  
The fifth toe appeared to have a mild mallet deformity with 
plantar flexion contracture of the interphalangeal joint of 
the small toe.  

X-rays of the left foot, taken as part of the VA examination, 
revealed a normal hindfoot and midfoot with no degenerative 
changes, but loss of joint space and arthritis in the fifth 
toe metatarsophalangeal joint with bone loss on the lateral 
metatarsal head, probably post-surgical.  The diagnosis with 
respect to the left foot was fifth toe metatarsal phalangeal 
arthritis.    

In reviewing the evidence, the Board finds that an increased 
rating is not warranted under DC 5299-5284.  While the 
veteran has a definite left foot postoperative disability, 
the evidence falls short of being characterized as moderately 
severe.  The foot has normal color, sensation,  and arch.  
While there is some range of motion limitation, compared to 
38 C.F.R. § 4.71a, Plate II, this limitation has not been 
described as particularly significant or severe.  The only 
significant problems with the left foot, based on objective 
findings, appear to be restricted to the fifth toe 
metatarsophalangeal joint.  Even here, the examiner described 
the range of motion of this joint as somewhat tender, with a 
callosity along the interphalangeal joint without erythema, 
warmth or infection.  This does not, in the Board's opinion, 
rise to the level of a moderately severe left foot condition.  
Even with the examiner's finding of second toe clawing and 
fifth toe mallet deformity with plantar flexion contracture, 
these conditions have been assessed as "mild".  The Board 
also points out that these relatively mild foot symptoms do 
not satisfy the criteria necessary for an increased rating 
under DC 5278, for claw foot (pes cavus), or under DC 5282, 
for hammer toe.  All of this evidence suggests that the 
veteran has a definite postoperative left foot disability, 
but does not suggest that an increased rating is warranted 
under DC 5299-5284.        

Based on the veteran's complaints of left foot pain and the 
VA examination diagnosis of arthritis of the fifth toe 
metatarsophalangeal joint, the Board also considers whether 
an increased rating is warranted pursuant to 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and DC 5003, for degenerative arthritis.  
The Board finds that the evidence does not support such a 
basis for an increase.  The X-ray examination revealed no 
evidence of degenerative arthritis in the hindfoot or 
midfoot, and only noted loss of joint space and arthritis of 
one toe, the fifth one.  While certainly not insignificant, 
this isolated and limited area of arthritis in the fifth toe, 
compared to the finding of no arthritis in the rest of the 
foot, is not so significant as to warrant a separate rating 
for arthritis in one toe.  Furthermore, while the veteran 
complains of left foot pain, the objective findings of foot 
pain are limited to a finding of forefoot range of motion 
that is "somewhat tender".  In the Board's opinion, this is 
insufficient evidence to warrant a further rating pursuant to 
§§ 4.40, 4.45 and 4.59.  Therefore, the Board finds that the 
current 10 percent rating most accurately portrays the extent 
of the veteran's left foot disability under the Schedule.           

II.  PTSD 

As noted above, it is essential to trace the medical and 
rating history of the disability in considering the severity 
of a disability.  38 C.F.R. §§ 4.1, 4.2 (2000).  In a June 
1999 rating decision, the RO granted service connection for 
PTSD with a 10 percent rating, effective March 30, 1999, the 
date of receipt of the veteran's claim.  The veteran's 
service records do not show any history of treatment for a 
mental disorder.  His "Separations Qualification Record" 
indicates that he served in the European Theater during World 
War II as a Supply noncommisioned officer, supervising 
prisoners of war breaking down field rations for 
distribution.  The only post-service evidence related to a 
PTSD condition is the April 1999 VA PTSD examination, which 
was the basis for the 10 percent rating now assigned.         

As indicated above, the veteran has appealed the assignment 
of a 10 percent rating for his service connected PTSD, and 
contends that a higher rating is warranted due to the fact 
that his PTSD condition has worsened.  After a review of the 
records, the Board finds that the evidence is against his 
claim for an increased evaluation.  See 38 U.S.C.A. § 7104 
(West 1991 & Supp. 2000).

The Schedule directs that in evaluating the severity of 
mental disorders under the diagnostic criteria consideration 
should be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (2000).

Under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9440, a 100 
percent rating is assigned for mental disorders evidenced by 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
name of close relatives, own occupation, or own name.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.

In reviewing the evidence regarding the veteran's current 
level of PTSD disability, the Board finds that the next 
higher, 30 percent, criteria are not met.  The evidence does 
not show that the veteran has such symptomatology as 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
depressed mood, suspiciousness, panic attacks, chronic sleep 
impairment, or mild memory loss due to PTSD.  There is, 
however, subjective evidence of anxiety in the record before 
the Board.    

The only medical evidence on record in support of the 
veteran's PTSD claim is the April 1999 VA PTSD examination.  
The reported medical history from this examination indicates 
that the veteran has never been treated, nor even seen, by a 
mental health professional.  During the examination, the 
veteran complained of anxiety, gross bilateral tremors, 
nightmares and severe startle response.  Upon examination, 
the veteran was oriented to time, place, person and 
situation.  His dress and hygiene were appropriate and within 
normal limits.  His speech was coherent and appropriate to 
content, while he exhibited bilateral gross hand tremors.  
His mood was within normal limits and his affect was 
appropriate to content.  There was no evidence of 
hallucinations or delusional material, suicidal or homicidal 
ideations.  His reasoning and judgment were intact, and his 
insight was very good.  He showed no evidence of significant 
defects in long term, short term or immediate memory.  He 
reported that he gets adequate sleep, but with episodic 
problems with nightmares associated with his war experiences.  
He also reported no significant problems with appetite or 
weight fluctuations.  He stated that his difficulty in 
maintaining social activities is due to his physical 
disabilities, vice any mental disorder.  

The examiner summarized the veteran's PTSD symptomatology by 
noting that the veteran reports periodic problems over the 
years with nightmares related to his war experiences.  The 
Board notes that the record does not contain further evidence 
regarding specific war experiences of the veteran.  The 
veteran's wife reported that her husband becomes emotionally 
withdrawn, sometimes not speaking to her for up to a week, 
after one of these episodes.  The veteran reported that he 
becomes extremely startled and potentially lashes out at 
people, which is well known to his family, when he is 
surprised while resting or sleeping.  The VA examiner 
concluded that, "[w]hile there is no documentation, it 
appears probable that the patient did develop some degree of 
PTSD secondary to his war experiences.  The patient appears 
to have coped reasonably well with his PTSD symptomatology 
over the years."  The examiner's diagnosis was "probable 
PTSD, chronic", with a Global Assessment of Functioning 
(GAF) score of 70.  According to the American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (pp. 46-47)(4th ed., revised, 1994), or DSM-IV, a 
GAF of 70 equates to some mild symptoms or some difficulty in 
social or occupational functioning, but generally functioning 
pretty well, has some meaningful interpersonal relationships.     
                            
Based on this medical evidence, and the lack of evidence of 
the great majority of the 30 percent rating criteria for 
mental disorders, the Board finds that an increased rating to 
30 percent is not warranted.

The veteran is also entitled to consideration of a rating 
greater than 30 percent for his PTSD; however, the evidence 
does not support such a finding.  The Board does not find 
that the 50 percent criteria have been satisfied.  The 
evidence does not show that he has a flattened affect, 
abnormal speech, panic attacks more than once a week, 
difficulty in understanding commands, or impaired memory or 
judgment due to PTSD.  The veteran also does not meet the 
criteria for a 70 percent rating.  Under the 70 percent 
criteria, the veteran would have to show such symptoms as 
suicidal ideations, obsessional rituals, illogical or obscure 
speech, near continuous panic, depression, spatial 
disorientation, and neglect of personal hygiene and 
appearance.  He has not displayed any of these symptoms 
listed.  Likewise, the 100 percent criteria are not 
evidenced.  The record reveals no evidence of gross 
impairment of thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
inability to maintain minimum hygiene, or disorientation or 
memory loss.  After thorough review of the record, the Board 
finds that the 10 percent disability rating most nearly fits 
the veteran's symptomatology.  The Board has considered 
whether a "staged" rating is appropriate.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The record, however, 
does not support assigning different percentage disability 
ratings during the period in question.  

III.  Extraschedular ratings

These disability ratings now assigned according to the 
Schedule do not, however, preclude the Board from granting a 
higher rating for any of these disabilities.  In Floyd v. 
Brown, 9 Vet. App. 88 (1996), the Court held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extra schedular rating is 
a component of the appellant's claim and the appellant had 
full opportunity to present the increased rating claim before 
the RO.  Bagwell, at 339.  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating for any of the service connected 
disabilities on appeal.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321(b)(1) (2000).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings are assignable under 
the Schedule for the veteran's foot and PTSD disabilities, 
but the evidence reflects that the required manifestations 
are not present in this case.  Second, the Board finds no 
evidence of an exceptional disability picture in this case.  
The record does not show that the veteran has required 
hospitalization for his PTSD condition.  As for his foot 
disabilities, the record also does not show that any of the 
veteran's hospital treatment has specifically been for foot 
problems.  The Board notes that the medical evidence 
regarding the veteran's May 1999 hospitalization that led to 
the right leg amputation does not indicate any relationship 
to his bilateral foot disability.  Furthermore, neither the 
foot disabilities nor the PTSD condition has had such an 
unusual impact on his employment as to render impractical the 
application of regular schedular standards.  There is no 
evidence that the impairment resulting from the foot 
disabilities or PTSD warrants extraschedular consideration.  
Rather, for the reasons noted above, the Board concludes that 
the impairment resulting from these disabilities is 
adequately compensated by the schedular evaluations currently 
assigned.  Extraschedular consideration under 38 C.F.R. 
§ 3.321(b) is not warranted.


ORDER

Entitlement to an increased rating for postoperative excision 
exostosis, fifth metatarsal head with severe callosities, pes 
cavus and claw toes, left foot, is denied.

Entitlement to an increased rating for postoperative excision 
exostosis, fifth metatarsal head with severe callosities, pes 
cavus and claw toes, left foot, is denied.

Entitlement to an increased rating for PTSD is denied.


REMAND

The Board notes that recent changes in the law affecting VA's 
duty to assist the veteran must now take into consideration.  
Specifically, the Board notes that the RO has not had the 
opportunity to apply Public Law No. 106-475, the Veterans 
Claims Assistance Act of 2000 (Nov. 9, 2000; 114 Stat. 2096).  
Under the terms of the Act and Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991), the RO should apply the provisions 
of the Act to the current service connection claim. 

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to this claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:

1.  The RO should take any action 
necessary to comply with Public Law No. 
106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 
2096).

2.  The RO should then readjudicate the 
veteran's service connection claim.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond thereto. 
The case should thereafter be returned to 
the Board for further consideration, as 
warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 



